Title: Thomas Jefferson to Ezra Sargeant, 29 March 1812
From: Jefferson, Thomas
To: Sargeant, Ezra


          
                  Sir 
                   
                     Monticello 
                     Mar. 29. 12
          
		  
		  
		   Your letter of the 21st came to hand on the 25th but the 71. copies mentioned as forwarded by the same mail did not come with it, nor by a mail since arrived. I presume they are suffering some temporary delay at some post office and that I shall soon recieve them. 
		  
		  
		  
		  
		  
		  
		  in the mean time I hope you have forwarded those for mr Otis & mr Magruder to Washington by the stage under the care of some passenger, this being the only conveyance that combines speed with safety.
		   I have, by the
			 mail of this day, desired messrs Gibson and Jefferson, my correspondents at Richmond, to remit to you one hundred and thirty Dollars, which you may expect to recieve as soon as they can procure a draught or bank-bills negociable at New York. Accept the assurance of my respect
          
            Th:
            Jefferson
        